DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of two counts; concurrent imposed on May 20, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
A deferred imposition of sentence was given to the Defendant and in a very short time he committed another crime. With the Defendant being placed in Swan River, it will give him a good chance for rehabilitation and a chance to be replaced back into society as a productive member.
We wish to thank Morris Braden, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan